Citation Nr: 1704671	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right ankle lateral instability, residual of lateral malleolus avulsion fracture, currently evaluated as noncompensable prior to May 31, 2016 and 10 percent from May 31, 2016.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was before the Board in March 2015 when it was remanded for further evidentiary development.  It now returns for appellate review.  

During the pendency of the appeal, a June 2016 rating decision granted a 10 percent rating the service-connected right ankle disability effective from May 31, 2016.  In August 2016 correspondence, the Veteran expressed disagreement with the effective date assigned for the 10 percent rating, and the issue of entitlement to an earlier effective date for the award of a 10 percent rating for the right ankle lateral instability, residual of lateral malleolus avulsion fracture, was adjudicated in an August 2016 supplemental statement of the case.  However, the claim for an earlier effective date is actually part and parcel of the claim for an increased rating for the service-connected right ankle disability, including for the period prior to May 31, 2016, and the increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities.  Thus, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  As such, the Board finds that the claim for an earlier effective date for the grant of a 10 percent evaluation for the service-connected right ankle disability is in reality simply a continued claim for an increased rating prior to the grant of a 10 percent rating, and therefore, the Board will adjudicate the claim with consideration of the current staged ratings.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, although the May 2016 VA examination report noted the Veteran exhibited physical limitations for standing, walking, climbing, lifting and carrying, such that he is limited to light or sedentary work due to right ankle pain, the examination report also noted the Veteran was incarcerated and worked in the laundry part-time, exercised by walking 100 yards at a time, typically two or three times a week and was enrolled in a pre-release adjustment program in which he primarily lectured and sometimes roll played.  As such, the record does not indicate that the Veteran is unemployable due to his service-connected right ankle disability at issue in this appeal.  Moreover, the Veteran has not asserted such.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The Board notes that in May 2016, prior to certification of the appeal to the Board, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named Kenneth Bottoms pursuant to 38 C.F.R § 14.630 (2016) as his representative.  However, as Mr. Bottoms is an unaccredited agent and has represented other individuals before VA, he cannot be recognized as a representative in this case under 38 C.F.R. § 14.630.  It is recognized that the RO issued a Supplemental Statement of the Case (SSOC) in June 2016, and a notification letter in June 2016, with a copy of each to Mr. Bottoms.  However, in a letter issued on August 2, 2016, the RO advised the Veteran that:  "We have no record of you appointing a service organization or representative to assist you with filing an intent to file and/or your claim. You can contact us for a listing of the recognized Veterans Service Organizations and/or representatives.  Veterans Service Organizations, which are recognized or approved to provide services to the veteran community, can also help you with any questions."  Therefore, Kenneth Bottoms is not accepted as the Veteran's proper representative; however, as the case is remanded for other matters, the Veteran will have the opportunity to appoint another representative if he so desires.

In his June 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a November 2010 statement, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed with appellate consideration to the extent of the Remand below.  38 C.F.R. § 20.704 (e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that entitlement to an increased rating for right ankle lateral instability, residual of lateral malleolus avulsion fracture, currently rated as noncompensable prior to May 31, 2016, and 10 percent from May 31, 2016, must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided a VA examination as to his service-connected right ankle disability in May 2016.  The report of that examination includes range-of-motion measurements for the Veteran's right ankle, to include descriptions of whether the Veteran has additional functional loss following repetitive use of the right ankle.  However, the report does not specify whether the measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing, or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  In that regard, the Board observes that pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Thus, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the May 2016 VA examination report does not comply with Correia because it does not include active, passive, weight-bearing, and nonweight-bearing ranges-of-motion or a statement to the effect that such testing was not possible or unnecessary in this case.  Accordingly, the Veteran must be afforded a new VA examination for his right ankle disability that complies with Correia and includes all of the necessary information as set forth in § 4.59.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a letter advising him that as Kenneth Bottoms is an unaccredited agent and has represented other individuals before VA, he cannot be recognized as a representative in this case under 38 C.F.R. § 14.630.  He should again be informed that he may contact the RO for a listing of the accredited Veterans Service Organizations and/or representatives from which he may choose for representation, if so desired.  

2.  To the extent possible, and in coordination with prison authorities and following the designated procedures used to obtain the May 2016 VA examination, schedule the Veteran for a VA examination to determine the current severity of his service-connected right ankle disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the right ankle should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint if it is undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right ankle disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Thereafter, readjudicate the issue on appeal of entitlement to an increased rating for right ankle lateral instability, residual of lateral malleolus avulsion fracture, currently evaluated as noncompensable prior to May 31, 2016, and 10 percent from May 31, 2016.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




